The plaintiff is the appellant in this case, having failed to convince the trial judge that the defendant caused her injuries by a sudden starting of one *Page 560 
of its cars as she was alighting. This was specified in her complaint as defendant's negligent act, and the trial court specifically found that the car was standing still when she fell. The evidence in support of this finding preponderates.
[1] With this finding, error, if existent, in not permitting the appellant to testify that she had (or had not had) arthritis, becomes of no consequence. Likewise, if it was error not to permit a witness to testify to the condition of the street where appellant fell (it was alleged in the complaint that she was thrown on to a pile of rocks), the error is harmless, for the testimony was directed entirely to the question of injuries, and as there is no negligence, the question of injuries is moot. We find no error prejudicial to appellant.
The judgment is affirmed. The appeal from the order denying a new trial is dismissed.
Conrey, P.J., and Houser, J., concurred.